HARALSON, J.
The affidavit for the warrant of arrest was in conformity to § 4600 of the code of 1.896, as amended (Acts 1903, p. 283), and described the property trespassed upon with sufficient certainty. — Withers v. State, 117 Ala. 89, 23 South. 147; Holland v. State, 139 Ala. 120, 35 South. 1009.
The state introduced evidence tending to- show the ownership of the land as laid in the affidavit for the warrant of arrest, and tending to show that defendant removed timber which had been cut therefrom, to the sawmill of his brother, Will Mayhall, who paid the defendant for the timber he hauled.
The state offered and introduced evidence against defendant’s objection and exception, that stumps of trees were seen around where defendant’s wagon and team were seen standing; and, within a few feet of the wagon, there was a tree cut into three stocks. Under all the facts the evidence called for was proper for the consideration of the jury, in determining the guilt or innocence of the defendant.
The case wus tried by the court without the intervention of a jury. The defendant expressly waived his right of trial by jury. There is nothing in the act of March 1, 1901, “to confer additional jurisdiction upon the county court of Cullman county, etc.” (Acts, 1900-01, p. 1342), to authorize the supreme court to- review the findings of the trial court. The facts were not agreed upon, nor was there any special finding of facts made, nor was there any request for such finding. In such case the conclusion of the judge stands as a verdict of a jury, and cannot be reviewed bv this court.— Norille v. State, 131 Ala. 35, 31 South. 356; Witherspoon v. State, 143 Ala. 65, 39 South. 356; code of 1896, § 3319.
Affirmed.
Weakley, C. J., and Dowdell and Denson, J.J., concur.